Citation Nr: 1538467	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-31 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to July 18, 2012 for a grant of service connection for tinnitus (ringing of the ears). 

2.  Entitlement to an effective date prior to July 18, 2012 for a grant of service connection for bilateral hearing loss. 

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for tinnitus.  

4.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION


The Veteran, who is the appellant in this case, served honorably on active duty from March 1983 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral hearing loss and tinnitus, effective July 18, 2012, and assigned a 10 percent initial disability rating for tinnitus and a noncompensable (0 percent) rating for bilateral hearing loss.  An original claim for service connection for bilateral hearing loss, which addressed symptoms of ringing of the ears, was received by the RO on July 18, 2012.  

In the November 2013 substantive appeal (on a VA Form 9), while the Veteran wrote that he was only appealing the 10 percent rating for "misdiagnosis" of tinnitus, his contentions focused on hearing loss, and he appears to request a higher rating of 30 percent for the hearing loss.  The Veteran wrote that he suffers from hearing loss, has been to hearing centers and hearing loss doctors, who diagnosed his hearing loss as severe, and the hearing loss as affected his job, relationships, and ability to function normally.  Following these contentions regarding hearing loss, he then writes that he believes he should have a 30 percent rating.  The U.S. Court of Appeals for Veterans Claims (Court) has held that there is a "liberal reading requirement" for interpreting the Board's jurisdiction, and the Board cannot ignore an issue simply because a veteran failed to specify it in the substantive appeal.  See Douglas v. Derwinski, 2 Vet. App. 435, 438-40 (1992); see also 38 U.S.C. §7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law").  The Board, therefore, finds that both the issues of higher initial ratings for bilateral hearing loss and tinnitus have been perfected on appeal.  

VA treatment records dated from September 2013 to March 2015 and the service personnel records have also been associated with the claims file.  While the most recent statement of the case (dated in November 2013) does not include review of this evidence, this evidence does not relate to the issues of a higher initial rating for tinnitus or earlier effective dates for the grant of service connection for bilateral hearing loss and tinnitus; therefore, this additional evidence is of no probative value with regard to the issues decided herein, and the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

The issues of service connection for dental disorder and posttraumatic stress disorder (PTSD) have been raised by the record in the July 2012 and January 2015 applications for compensation and pension, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 	 38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of a compensable initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for bilateral hearing loss and ringing of the ears (tinnitus), which was received by VA on July 18, 2012. 

2.  A June 2013 rating decision granted service connection for bilateral hearing loss and tinnitus, and assigned an effective date of July 18, 2012.

3.  No claim for service connection for bilateral hearing loss or tinnitus was received prior to July 18, 2012.   

4.  For the entire initial rating period, the Veteran's tinnitus has been manifested by constant ringing in the ears. 

5.  For the entire initial rating period, the service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 18, 2012 for the grant of service connection for tinnitus have not been met.  See 38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2015).

2.  The criteria for an effective date prior to July 18, 2012 for the grant of service connection for bilateral hearing loss have not been met.  See 38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2015). 

3.  There is no legal basis for the assignment of a disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.326, 4.1, 4.2, 4.10, 4.20, 4.87, Diagnostic Code 6260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the appeal for an earlier effective date and higher rating for tinnitus, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further notice or assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).     

Earlier Effective Date for Bilateral Hearing Loss and Tinnitus

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 	 § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.     38 C.F.R. § 3.1(r) (2015).

The Veteran generally contends that he is entitled to an earlier effective date of February 28, 1986 (the date of service separation) for the grant of service connection for bilateral hearing loss and tinnitus.  See July 2013 notice of disagreement.  

The Veteran submitted an original claim for service connection for hearing loss that was received by VA on July 18, 2012.  Service connection for bilateral hearing loss and tinnitus, effective July 18, 2012, was granted by the RO in a June 2013 rating decision.  

The Board finds that there was no correspondence received by VA prior to July 18, 2012 that can be construed as a claim for service connection for bilateral hearing loss or tinnitus.  While the date entitlement may have arisen for both hearing loss and tinnitus could be February 28, 1986 (though this is not clear from the evidence of record), the date the Veteran separated from service, the earliest evidence of any kind of an intention of filing a claim for these conditions was the July 18, 2012 service connection claim.  The Board finds that there was no correspondence received by VA prior to July 18, 2012 that can be construed as a claim for service connection for bilateral hearing loss or tinnitus.  

In the July 2013 notice of disagreement, the Veteran contended that he sought help for bilateral hearing loss and tinnitus, but did not know how to get help from VA until he received a response from his congressman's office after 27 attempts.  To the extent that the Veteran asserts that VA failed in its duty to assist by not providing him information about how to obtain help from VA, the Board finds that the Veteran's correspondence with his congressman cannot be considered an informal claim for service connection because such correspondence was never provided to VA and, as such, does not communicate to VA an intent on the part of the Veteran to apply for VA benefits.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence shows that the Veteran separated from active service in February 1986, he did not file a claim for service connection for hearing loss and tinnitus within one year of separation, he first filed the claim for service connection for hearing loss and tinnitus on July 18, 2012, and, pursuant to the June 2013 rating decision, an effective date of July 18, 2012 for the grant of service connection for hearing loss and tinnitus was assigned.  VA law and regulations do not provide an effective date earlier than the date of claim on July 18, 2012; therefore, the appeal for an earlier effective date is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Initial Rating for Tinnitus 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

The Veteran is in receipt of a 10 percent (maximum) initial disability schedular rating for the service-connected tinnitus from July 18, 2012 (the date the claim for service connection for hearing loss was received by VA) under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Diagnostic Code 6260 provides a maximum 10 percent disability rating for recurrent tinnitus.  See 38 C.F.R. § 4.87.  Note (2) following Diagnostic Code 6260 further explains that VA must assign only a single 10 percent rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

For the entire rating period, the Veteran's tinnitus has been rated at the maximum 10 percent rating under the criteria found at 38 C.F.R. § 4.87, Diagnostic Code 6260 for recurrent tinnitus.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate to rate the tinnitus disability.   

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a single 10 percent rating for tinnitus; therefore, there is no legal basis for a rating in excess of 10 percent, so the appeal for a disability rating greater than 10 percent for tinnitus must be denied.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.

Extraschedular and TDIU Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for tinnitus for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's tinnitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 6260, clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent rating for such a disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.  Accordingly, the Board finds that the Veteran's functional impairment due to tinnitus is fully considered by the schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the tinnitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the issue of an increased or initial rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the bilateral hearing loss and tinnitus disabilities render him unemployable; rather, the evidence of record demonstrates 

the Veteran currently is working.  See November 2013 substantive appeal; see also July 2013 R.B. statement.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

An effective date prior to July 18, 2012 for the grant of service connection for tinnitus is denied.  

An effective date prior to July 18, 2012 for the grant of service connection for bilateral hearing loss is denied.  

An initial disability rating in excess of 10 percent for tinnitus is denied.  


REMAND

Initial Rating for Bilateral Hearing Loss 

The Veteran contends that his hearing loss is more severe than indicated at the VA examination.  At the June 2013 VA examination, the puretone threshold averages at 1000, 2000, 3000, and 4000 hertz were at 34 dB for the right ear and 42 dB for the left ear.  The Maryland CNC speech recognition score was at 92 percent for the right ear and 84 percent for the left ear.  

Private medical evidence submitted by the Veteran reflects audiometric findings that are significantly different from the VA audiology examination report findings only one month earlier in June 2013.  In July 2013, only one month after the June 2013 VA examination, the Veteran submitted an undated puretone audiogram, which represented puretone threshold averages at 1000, 2000, 3000, and 4000 hertz at 81 dB for the right ear and 93 dB for the left ear, with speech recognition scores of 80 percent for both years, although it is unclear if the Maryland CNC test was used for speech recognition.  Additionally, the Veteran submitted a private audiogram dated in November 2013 by Dr. T.L., which shows audiometric results significantly worse results than the June 2013 VA examination; however, that audiogram did not test the puretone threshold at 3000 hertz, nor did it provide a speech recognition score for the left ear, so it is not adequate for VA rating purposes.  See 38 C.F.R. § 4.85 (2015).   

As the evidence may suggest worsening symptoms of the bilateral hearing loss or at least raise a question as to whether audiometric test scores of such sudden and significant variance with results one month prior are valid, the Board finds that further examination would be helpful in deciding the hearing loss rating issue.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Accordingly, the issue of a compensable disability rating for bilateral hearing loss is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the Veteran identify the names, addresses, and approximate dates of 
all treatment for all health care providers who have treated him for hearing loss and identify the providers and dates of all audiometric examinations conducted.  The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for hearing loss or the appropriate authorizations so the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder. 

2.  Schedule a VA audiometric examination to assist in determining the current severity of the service-connected hearing loss.  The VA examiner should review the evidence associated with the record, including the undated audiogram submitted in July 2013, and the November 2013 audiogram conducted by Dr. T.L.  All indicated tests and studies should be conducted.  

3.  Then, readjudicate the appeal for higher initial rating for bilateral hearing loss.  If the appeal remains denied, provide the Veteran and any representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


